PER CURIAM.
We treat this appeal as a petition for common law certiorari. Hansen v. Dean Witter Reynolds, Inc., 408 So.2d 658 (Fla. 3d DCA 1982). The order in question which granted the Motion to Compel Arbitration is quashed. The cause is remanded with instructions to conduct an evidentiary hearing after notice upon the Motion to Compel Arbitration filed by Jansen Company of Florida, Inc. Merrill Lynch, Pierce, Fenner & Smith v. Melamed, 425 So.2d 127 (Fla. 4th DCA 1982); Merrill Lynch, Pierce, Fenner & Smith v. Falowski, 425 So.2d 129 (Fla. 4th DCA 1982).
Certiorari granted.
HERSEY and WALDEN, JJ., concur.
LETTS, J., dissents with opinion.